From: Harrison, Lael (LAW) <lael.harrison@alaska.gov>
Sent: Thursday, April 2, 2020 11:55 AM
To: Brian Litmans <blitmans@trustees.org>
Subject: Re: BBEDC v EPA

Brian--
I think what's missing from your analysis here is the fact that the court system entered the
order. Although I admit things are crazy here, this is really about what the court system wants
to prioritize in this crisis, not about the parties convenience. The courts have said this type of
case is not on the priority list, and that's fine, honestly, this Pebble mine issue has been going
for years and years, I don't think it should be priority. Criminal and emergency matters should
definitely get first billing over this.
Of course it's up to the plaintiffs if they want to file something, but I can't agree that this case
deserves any special treatment in a crisis.
--Lael


From: Brian Litmans <blitmans@trustees.org>
Sent: Thursday, April 2, 2020 8:42 AM
To: Harrison, Lael (LAW) <lael.harrison@alaska.gov>
Subject: Re: BBEDC v EPA

Hi Lael,

Thanks for getting back to me. Is there a date you can commit to? If not, we will file a motion in
short order requesting that the court establish a schedule compelling the State to file its brief.
While I understand the nature of things given Covid 19, the State's brief was due just one day
after the order was issued. Given the fact that the State should have been close to completing
its brief, it does not seem unreasonable to request that the State submit its brief. The only thing
holding back the process at this point is the State's brief. As you may know, Judge Sedwick is
proceeding with the Izembek case and is not delaying briefing. Because these administrative
record cases don't include the elements of most of the court matters identified in the order
(e.g. criminal cases and cases that have trial aspects to them, including discovery), this is a case
that can easily move forward despite Covid.

I respectfully ask if you can reconsider the State's position and get back to me by 3pm today.

Sincerely, Brian

From: Harrison, Lael (LAW) <lael.harrison@alaska.gov>
Sent: Thursday, April 2, 2020 8:23 AM
To: Brian Litmans <blitmans@trustees.org>
Subject: Re: BBEDC v EPA



           Case 3:19-cv-00265-SLG Document 67-1 Filed 04/06/20Exhibit
                                                                 Page A to Litmans
                                                                            1 of 4Decl Page 1
Brian, I'm sorry, I spoke too soon yesterday. I can't be sure we'll be able to file by 4/6. Things
are just so scrambled here right now, between the extra Covid work and trying to coordinate
everyone working remotely. I really will try to keep this moving forward, but it looks like I
shouldn't commit to a date certain. Apologies.
--Lael


From: Brian Litmans <blitmans@trustees.org>
Sent: Wednesday, April 1, 2020 2:46 PM
To: Harrison, Lael (LAW) <lael.harrison@alaska.gov>
Subject: Re: BBEDC v EPA

Lael,

We do not intend to have an oral argument in April. At best, we would be lucky to have a
telephonic hearing in May. Our primary goal is to get the briefing completed so the court can, if
it so chooses, review and consider the materials and not get delayed in that review. I am happy
to include a statement in the motion that we are open to a telephonic hearing in May or June
(or in person if appropriate, which I highly doubt).

If you have thoughts about how to indicate to the court that we are not seeking oral argument
during the stay period, please share them with me.


Thanks, Brian

From: Harrison, Lael (LAW) <lael.harrison@alaska.gov>
Sent: Wednesday, April 1, 2020 2:42 PM
To: Brian Litmans <blitmans@trustees.org>
Subject: Re: BBEDC v EPA

Brian--Sure, I'm comfortable agreeing to file by 4/6. That said, I think the plaintiffs have
requested oral argument. Are they planning to withdraw that request, given the current
situation? I just want to be clear that by agreeing to file on 4/6, I'm not necessarily agreeing to
anything with regards to scheduling an oral argument during the stay. Are there thoughts on
that, at this point?
Yours, Lael



From: Brian Litmans <blitmans@trustees.org>
Sent: Wednesday, April 1, 2020 2:24 PM
To: Harrison, Lael (LAW) <lael.harrison@alaska.gov>
Subject: RE: BBEDC v EPA



         Case 3:19-cv-00265-SLG Document 67-1 Filed 04/06/20Exhibit
                                                               Page A to Litmans
                                                                          2 of 4Decl Page 2
Hi Lael,

I wanted to check in again regarding the State’s intent to file its brief by a date certain, perhaps as early
as the end of this week. We intend to file a motion to lift the stay to keep the case moving forward. I
would like to see if we could agree to a revised schedule that I could include in our motion. If you don’t
plan on filing by Friday, would you be amenable to a schedule, filing your brief by the 6th? We would ask
that our deadline mirror the two weeks we would have had if the State filed its brief on the 31st. That
would move our brief out to the 20th. Given that we were so close to getting the State’s brief prior to the
courts stay, I hope the proposed deadline is sufficient. And if you can also let me know whether the
State will not oppose our motion, that would be great. I would like to file the motion by Monday, the 6th.
Because the briefing is almost complete, and that the case is based on an administrative record and
requires no trial or discovery, it is well suited for disposition form the court. More importantly, because
the Corps remains on track for a final environmental impact statement by mid-June, with a ROD
potentially as soon as mid-July, we would prefer to provide the court with as much time as possible to
review the briefing and potentially hold argument.

Please feel free to email or call me,

Thanks, Brian


Brian Litmans
Senior Staff Attorney
Trustees for Alaska
1026 W. 4th Ave., Suite 201
Anchorage, Alaska 99501
office (907) 433-2007
fax (907) 276-7110
blitmans@trustees.org




Trustees for Alaska is a non-profit public interest law firm providing legal counsel to protect and sustain
Alaska's natural environment.

The information contained in this email message may be privileged, confidential and protected from disclosure. If
you are not the intended recipient, any dissemination, distribution or copying is strictly prohibited. If you think
that you have received this email message in error, please email the sender at blitmans@trustees.org.

*please consider the environment before printing




From: Harrison, Lael (LAW) <lael.harrison@alaska.gov>
Sent: Tuesday, March 31, 2020 2:00 PM
To: Brian Litmans <blitmans@trustees.org>
Subject: RE: BBEDC v EPA



            Case 3:19-cv-00265-SLG Document 67-1 Filed 04/06/20Exhibit
                                                                  Page A to Litmans
                                                                             3 of 4Decl Page 3
Brian, thanks for checking in. We are not planning to file today, but I think this week is likely? I must
admit we are swamped over here and the court’s order came as a relief. So this has dropped a level of
priority, but I still think it will get done this week. I’ll check back in with you in a couple of days and let
you know where we’re at.
Hope you are doing well, and staying safe.
--Lael

From: Brian Litmans <blitmans@trustees.org>
Sent: Tuesday, March 31, 2020 1:52 PM
To: Harrison, Lael (LAW) <lael.harrison@alaska.gov>
Subject: BBEDC v EPA

Hello Lael,

I wanted to check in with you regarding the State’s intentions in light of yesterday’s court order. It is our
understanding that the Corps remains on schedule. While the court has stayed schedules, given how
close we are to concluding briefing, we believe it would be best to complete briefing according to the
schedule. This will provide the court with a longer period of time to review the submitted materials.

Can you let me know whether you plan to file by the end of the day. If not, are you amenable to filing
within the week to keep things moving. We are prepared to submit our brief on the 14th if the State files
today.

Thank you, Brian

Brian Litmans
Senior Staff Attorney
Trustees for Alaska
1026 W. 4th Ave., Suite 201
Anchorage, Alaska 99501
office (907) 433-2007
fax (907) 276-7110
blitmans@trustees.org




We use the law to protect and defend Alaska’s lands, waters, wildlife, and people.

We recognize that we live and work within the traditional lands of the Indigenous Peoples of Alaska, and that our
offices are located on the traditional territories of the Dena’ina Peoples. We acknowledge the place-based
knowledge of these peoples, and are grateful for their ancestral and current stewardship of these lands.

The information contained in this email message may be privileged, confidential and protected from disclosure. If
you are not the intended recipient, any dissemination, distribution or copying is strictly prohibited. If you think
that you have received this email message in error, please email the sender at blitmans@trustees.org.

*please consider the environment before printing




            Case 3:19-cv-00265-SLG Document 67-1 Filed 04/06/20Exhibit
                                                                  Page A to Litmans
                                                                             4 of 4Decl Page 4
